[NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT

            United States Court of Appeals
                For the First Circuit

No. 96-2369

                 GAIL MERCHANT IRVING,
                 Plaintiff, Appellant,

                           v.

               UNITED STATES OF AMERICA,
                  Defendant, Appellee.

      APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF NEW HAMPSHIRE

    [Hon. Steven J. McAuliffe, U.S. District Judge]

                         Before

                Torruella, Chief Judge,
            Bownes, Senior Circuit Judge,
Selya, Boudin, Stahl, Lynch and Lipez, Circuit Judges.

Paul R. Cox, with whom Matthew B. Cox and Burns, Bryant,
Hinchey, Cox &amp; Rockefeller, P.A. were on brief, for appellant.
Phyllis J. Pyles, Attorney, Torts Branch, Civil Division, with
whom Frank W. Hunger, Assistant Attorney General, Paul M. Gagnon,
United States Attorney, and Jeffrey Axelrad, Attorney, Torts
Branch, Civil Division, were on brief, for appellee.

                                       

                    OPINION EN BANC
                                       

                  December 18, 1998
                                         Per Curiam.  We dismiss this appeal as moot in view of
our resolution today of the government's cross-appeal (No. 96-
2368).

Dismissed.